Title: From John Adams to Theodore Armistead, 29 June 1798
From: Adams, John
To: Armistead, Theodore,Wilson, George



To the Youth of Norfolk in VirginiaPhiladelphia June 29 1798


Gentlemen
I thank you for this Address in which the Modesty of Youth is united with the Fortitude of Manhood, and the Decency of Expression enhances the Value of the generous and Patriotic sentiments.
Virginia is of so high Importance in the Union, and in my so respectable in my Esteem, that Assurances of Attachment to the Government from any Portion of the People of that state whatever may be their Age, and whether they are given early or late, are always acceptable to me, and will be joyfully received by the Nation at large.
It has been strongly impressed upon my Mind for Several Years, that a Period in the Affairs of Mankind was fast approaching, in when it would be necessary to the American Nation, to revive their martial Spirit, or loose their Character and their Liberties. The young Men, throughout the Union, appear to have been impressed with a similar apprehension. They have the longest time to live, and are most interested.My Advice to you and to all your Contemporaries is, to avoid every unbecoming Action: Soberly and discreetly to contemplate the Dangers of your Country: and above all, in the Ardour of your Passions for military Glory, never to forget the Charity the Humanity the Benevolence and the tenderness of human Life for which your Fathers, under the severest Provocations have been ever been remarkable.

John Adams.